DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed on 04/28/2022 has been entered. Claims 7-13 have been considered. Claims 7-8, and 10-12 have been amended. 

Response to Arguments
	The arguments filed on 04/28/2022 have been fully considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with Ryan Smith on 07/18/2022 and further in an interview on 07/21/2022 with Ryan Smith. 
Claims 7, 9,  and 11 have been amended. Claim 8 has been cancelled. 
The claims submitted on 04/28/2022 have been amended as follows: 
7. (Currently Amended) A board production management device for managing a board production line including a plurality of board production devices that produce a board on which an electronic component is mounted, the board production management device comprising: 
a solution memory configured to link and store a problem event that may occur in a board production device of the plurality of board production devices and that requires a countermeasure operation, a solution to serve as the countermeasure operation, and a set authority level that is set to a worker authorized to implement the solution; and
processing circuitry configured to determine if the problem event occurs in the board production device, the processing circuitry including:
an operator login section configured to login an operator of the board production device to determine if the operator is the worker authorized to implement the solution;
an authority authenticating section configured to determine if an execution authority level of the operator is the authority level of the worker authorized to implement the countermeasure operation; 
a solution notification section configured to display to the operator a list of potential solutions to the problem event, the list including an executable solution corresponding to the set authority level equal to or less than the execution authority level of the operator who logged in, and an inexecutable solution corresponding to a set authority level exceeding the execution authority level, list including the set authority level and an effectiveness rate for each of the potential solutions; and
a high-rank worker notification section configured to notify a high-rank worker of an occurrence of the problem event in response to a request from the operator, the high-rank worker having an authority level equal to or higher than a set authority level corresponding to the inexecutable solution on the list.

8. (Canceled).

9. (Currently Amended) A board production management device for managing a board production line including a plurality of board production devices that produce a board on which an electronic component is mounted, the board production management device comprising: 
a solution memory configured to link and store a problem event that may occur in a board production device of the plurality of board production devices and that requires a countermeasure operation, a solution to serve as the countermeasure operation, and a set authority level that is set to a worker authorized to implement the solution; and
processing circuitry configured to determine if the problem event occurs in the board production device, the processing circuitry including:
an operator login section configured to login an operator of the board production device to determine if the operator is the worker authorized to implement the solution;
an authority authenticating section configured to determine if an execution authority level of the operator is the authority level of the worker authorized to implement the countermeasure operation; 
a solution notification section configured to display to the operator a list of potential solutions to the problem event, the list including an executable solution corresponding to the set authority level equal to or less than the execution authority level of the operator who logged in, and an inexecutable solution corresponding to a set authority level exceeding the execution authority level, list including the set authority level and an effectiveness rate for each of the potential solutions; 
a proxy application section configured to notify a high-rank worker having an authority level equal to or higher than a set authority level corresponding to the inexecutable solution when the operator applies for a proxy application of the inexecutable solution; and 
a proxy approval section configured to allow the operator to implement the inexecutable solution as a proxy when the high-rank worker approves the proxy application.
11. (Currently Amended) A board production management method for managing a board production line including a plurality of board production devices that produce a board on which electronic components are mounted, comprising:
a solution memory step for linking and storing a problem event that may occur in a board production device of the plurality of board production devices and that requires a countermeasure operation, a solution to serve as the countermeasure operation, and a set authority level that is set to a worker authorized to implement the solution; 
a determining step to determine if the problem event occurs in the board production device;
an operator login step configured to login an operator of the board production device to determine if the operator is the worker authorized to implement the solution;
an authority authentication step for determining if  an execution authority level of the operator is the authority level of the worker authorized to implement the countermeasure operation; 
a solution notification step for separately displaying, to the operator a list of potential solutions to the problem event, the list including an executable solution corresponding to a set authority level equal to or less than the authority level of the operator, and an inexecutable solution corresponding to a set authority level exceeding the execution authority level of the operator; and
a high-rank worker notification section step for notifying a high-rank worker of an occurrence of the problem event in response to a request from the operator, the high-rank worker having an authority level equal to or higher than a set authority level corresponding to the inexecutable solution on the list.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Shen teaches a board production management device for managing a board production line including a plurality of board production devices, a solution memory configured to link and store a problem event that may occur in a board production device of the plurality of board production devices and that requires a countermeasure operation, a solution to serve as the countermeasure operation, and processing circuitry configured to determine if the problem event occurs in the board production device. 
Shen does not teach and a set authority level that is set to a worker authorized to implement the solution, the processing circuitry including: an operator login section configured to login an operator of the board production device to determine if the operator is the worker authorized to implement the solution; an authority authenticating section configured to determine if an execution authority level of the operator is the authority level of the worker authorized to implement the countermeasure operation; and a solution notification section configured to display to the operator a list of potential solutions to the problem event, the list including an executable solution corresponding to the set authority level equal to or less than the execution authority level of the operator who logged in, and an unexecutable solution corresponding to a set authority level exceeding the execution authority level, list including the set authority level and an effectiveness rate for each of the potential solutions.
Grounds teaches set authority levels required for completion of repair jobs. 
Bush teaches an operator login section with passwords for authorized access to protected function of the control program. 
Nonaka teaches electronic components being mounted. 
Gu teaches an effectiveness of repair information. 
Judy teaches descriptors being multiplied by weights.  
The cited prior art does not anticipate, suggest nor render obvious the independent claims 7, 9, and 11 when considered individually or in combination before the effective filing date of the instant application. An updated search was conducted and new art anticipates, suggest or makes obvious the claimed invention. Therefore, claims 7, 9 and 11 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116